Citation Nr: 1200461	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD) due to sexual assault.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, that determined new and material evidence was not submitted to reopen the claim.

The Veteran testified at a Board hearing via video conference in July 2011  before the undersigned Veterans Law Judge, with the Veteran sitting at the RO and the undersigned sitting at the Board's Central Offices in Washington, DC.  A transcript of the hearing testimony is of record and has been reviewed.  The Veteran submitted additional evidence for which she waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id. 

In the decision below the Board reopens the Veteran's claim and remands the issue of entitlement to service connection for PTSD due to sexual assault.  It is addressed further in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By rating decision of January 2006, the RO denied a claim of entitlement to service connection for PTSD.  The Veteran did not appeal the decision.

2.  Evidence submitted since the January 2006 rating decision is both new and material and raises a reasonable possibility of substantiating the service connection claim for PTSD, or triggers the necessity for a VA examination.


CONCLUSIONS OF LAW

The RO's January 2006 decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The evidence received since the RO's January 2006 determination is new and material, and the claim for entitlement to service connection for PTSD due to sexual assault  is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.159, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran is seeking to reopen a previously denied service connection claim for PTSD.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening her service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The Veteran filed a claim for VA benefits in June 2005.  The January 2006 rating decision noted the Veteran asserted she was beaten and raped on the rifle range sometime between June 1969 and September 1970, and that she became pregnant as a result of the rape.  The January 200 rating decision noted that service treatment records did not show any treatment for or diagnosis of any psychological condition during military service; and that the then current medical evidence did not show a diagnosis of PTSD.  The January 2006 rating decision noted that  neither the service treatment records nor the service personnel records documented the incident.  The rating decision also noted that neither did the service treatment records or service personnel records show any sudden request for a change in duty station, change in duty performance, or episodes of depression, etc.

In light of the above, the January 2006 rating decision denied entitlement to service connection for PTSD, and an RO letter dated that same month informed the Veteran of the decision and her appeal rights.  The Veteran did not appeal the decision.

The Veteran applied to reopen her claim in December 2008.  As noted earlier, the March 2009 rating decision denied a reopening of the claim.

Analysis

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).

Evidence added to the claims file since the January 2006 rating decision includes private mental health treatment records, the Veteran's sworn testimony at the hearing, and a copy of the Veteran's son's birth certificate, which shows he was born in September 1970.

February 2009 private records of a facility named Centerstone note PTSD due to a rape at age 19 was added to the Veteran's Axis I diagnoses as of April 2008.  The Board finds that the evidence added to the record since January 2006 in the form of the noted private treatment records is in fact new, as it was not before the rating board in January 2006, and it addresses the core issue, especially in light of the fact the Veteran did not previously have a diagnosis of PTSD of record.  See 38 C.F.R. § 3.304(f).

In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  Assuming its credibility, the Board finds the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Veteran's claim of entitlement to service connection for PTSD due to sexual assault is reopened.  38 C.F.R. § 3.156(a).

Although the claim is reopened, the Board finds it is not sufficiently developed to render a decision on the merits.  See Bernard, 4 Vet. App. 384.  It is discussed further later in the remand portion below.


ORDER

New and material evidence having been submitted, a claim of entitlement to service connection for a psychiatric disability, including PTSD due to sexual assault is reopened.  The appeal is granted to that extent only.


REMAND

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for PTSD due to sexual assault, the Board must now consider the de novo issue of entitlement to service connection for PTSD due to sexual assault. 

The Veteran has not been accorded a VA PTSD examination during the current appeal.  On remand, the Veteran should be accorded an opportunity to undergo a current VA PTSD examination to determine if she meets the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV) criteria for a diagnosis of PTSD and whether her claimed stressor is verified or otherwise found credible.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.  

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

2.  Thereafter, the agency of original jurisdiction should re-adjudicate the claim.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  See 38 C.F.R. § 3.655(b).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


